Title: From University of Virginia Board of Visitors to Literary Fund Board, July 1821
From: University of Virginia Board of Visitors
To: Literary Fund Board


            
            rough draught of condn of bond ofJuly 1821.
            
          the condn of this oblgn is such that Whereas the Pr. & Dir. of the Lity fund, under  authority of the act of Gen ass. of theday oflast past intitled ‘an act concerning the Univty of Virga’ have this day loaned to the rector & vis of the sd Univty the sum of 30,000 D. for the proposed completion the  buildngs and makg the necessy preparns for puttg the sd Univty into opern on  condns that the lawful int. on the sd sum of 30. M.D. shall be annually paid, & the principal be redeemed accdg to the provns of the sd act and that the annual appropriation made by law to the sd instn be legally pedged to the act Pr. & Dir. for the presumed paymt of the amt & redemption of the principal as aforesd now therefore if the sd R & Vis & their successors shall faithfully pay to the sd Pr. & Dir. of the Lit. fund and their successors annly on theday ofthe lawful int. on the sd sum of 30,000 D or on so much of the sd  as shall be bearng int. until the wole the principal . shall have been pd and shall also faithfully pay the sd money sum of 30. M.D. accdg to the provns of the sd act of an  applying for that paymt the sums of money approprd annually by law to the use or for the benefit of the sd Univy or so much thereof as may be requisite, which sum of money to appropriation each year, so far as requisite for the purpose are hereby pledged & set apart by the sd R. and V. to be applied by the Pr. & P. of the L. Fund to the paimt of the sd int & princl sum of 30 M.D. borrowed as aforsd & to no other uses or objects until the sd payms shall have been made then the above oblign  shall be void, otherwise shall remain in full power and order.
            
          